[Cite as State v. Mims, 2016-Ohio-3228.]

                          STATE OF OHIO, JEFFERSON COUNTY
                                  IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT
STATE OF OHIO                                   )
                                                )
        PLAINTIFF-APPELLEE                      )
                                                )            CASE NO. 14 JE 0025
VS.                                             )
                                                )                   OPINION
DONALD D. MIMS                                  )
                                                )
        DEFENDANT-APPELLANT                     )

CHARACTER OF PROCEEDINGS:                       Criminal Appeal from the Court of
                                                Common Pleas of Jefferson County,
                                                Ohio
                                                Case No. 14 CR 44

JUDGMENT:                                       Affirmed. Motion granted.

APPEARANCES:
For Plaintiff-Appellee                          Attorney Jane Hanlin
                                                Jefferson County Prosecutor
                                                Attorney Jeffrey Bruzzese
                                                Assistant Prosecutor
                                                16001 State Route 7
                                                Steubenville, Ohio 43952

For Defendant-Appellant                         Donald D. Mims, Pro-se
                                                #A654-518
                                                P.O. Box 8000
                                                Conneaut, Ohio 44030-8000
                                                Attorney Robert Miller
                                                P.O. Box 166
                                                Wellsburg, West Virginia 26070
JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl Waite


                                                Dated: May 31, 2016
[Cite as State v. Mims, 2016-Ohio-3228.]
DeGENARO, J.

        {¶1}    Defendant-Appellant, Donald D. Mims, appeals the judgment of the
Jefferson County Court of Common Pleas convicting him of two counts of weapons
under disability and one count of menacing by stalking and sentencing him
accordingly.
        {¶2}    Appointed appellate counsel filed a no-merit brief pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Toney,
23 Ohio App. 2d 203, 262 N.E.2d 419 (7th Dist.1970), and requested leave to
withdraw from the case. Following an order from this court, Mims filed two pro-se
briefs, assigning four errors of his choosing.
        {¶3}    For the following reasons, Mims' pro-se assignments of errors are
meritless. Moreover, a thorough review of the case file reveals that there are no other
appealable issues, and that the appeal is in fact frivolous. Accordingly, the judgment
of the trial court is affirmed and counsel's motion to withdraw granted.
                                 Facts and Procedural History
        {¶4}    Mims was originally charged by complaint with five counts: felonious
assault, attempted murder, rape, kidnapping and tampering with evidence. Following
a preliminary hearing before the county court, the court found that the State failed to
prove sufficient probable cause to bind over the attempted murder and rape charges,
and thus dismissed those charges. The county court did find sufficient probable
cause to bind over the remaining charges.
        {¶5}    The Jefferson County Grand Jury then indicted Mims on two counts of
having a weapon while under a disability, one in violation of R.C. 2923.13(A)(2) (prior
convictions of felony offense of violence), and one in violation of R.C. 2929.13(A)(3)
(prior felony drug convictions), both third-degree felonies; and one count of menacing
by stalking, R.C. 2903.211(A)(1) and (B)(2)(f), with the specification that while
committing that offense Mims had a deadly weapon, to wit, a firearm, under his
control, a fourth-degree felony. Mims was arraigned pursuant to the indictment, pled
not guilty and counsel was appointed. The case proceeded to a jury trial.
        {¶6}    The following evidence was adduced at trial. Certified copies of Mims'
                                                                             -2-


felony convictions that precluded him from possessing a firearm were admitted into
evidence without objection. The State called Officer Dustin Hildebrand who testified
he was called to the scene in Yorkville, apprised of the allegations and ordered to go
to the Jaycee Manor apartments, in Martins Ferry, Ohio in order to attempt to bring
Mims in for questioning. Hildebrand took Mims into custody and drove him to the
Yorkville Police Department. They were met by Chief John Morelli and the two
officers began to interrogate Mims after reading him his Miranda rights and obtaining
a written Miranda waiver.
      {¶7}   During questioning, Mims admitted to being at Jennifer Postlewait's
home that morning. He initially denied owning a weapon. However, after being
advised that the officers intended to perform a gunshot residue test, Mims admitted
that there may be a reason that they would find residue on his hand, namely, that he
had fired a semi-automatic weapon in the woods at the Jaycee Manor.
      {¶8}   Hildebrand testified that although Mims' hands were swabbed for
gunshot residue, the Ohio Bureau of Criminal Investigation would not perform the
GSR test as a matter of policy, since the sample was taken more than two hours after
the alleged shooting. Accordingly, there was no way to tell for certain whether Mims
had gunshot residue on his hands.
      {¶9}   Jennifer Postlewait, the victim, testified that she and Mims were friends
and were spending time with a few other people at her home in Yorkville, Ohio. As
the night went on, Postlewait and Mims were the only adults remaining in Postlewait's
home. At some point during the evening, Mims returned to Martins Ferry in order to
obtain his cell phone charger before returning to Postlewait's home.
      {¶10} When he returned to Postlewait's home, Mims was carrying a little black
case with a firearm inside. Mims took the gun out of the case and sat on Postlewait's
couch and played with it by repeatedly emptying the bullets and wiping them off and
putting them back into the gun.
      {¶11} An argument then ensued because Mims believed Postlewait was
engaging in sexual relations with Mims' brother. Mims hit her with a "wad" of cash.
                                                                                -3-


Mims became very angry and told Postlewait that he would "put all the bullets in [her]
head." He held the gun to her head and told her that he would kill her. While all of this
was happening, Postlewait's three young children were upstairs. During the
argument, Mims repeatedly told the victim that he was crazy and he did not care—he
would kill her. At one point, he told her he would choke her to death. He also told her
he would splatter her brains all over the living room wall.
         {¶12} Mims then held the gun to the victim's head for a few seconds and fired
it next to her head. Postlewait did not actually see Mims pull the trigger because, at
the time he fired the weapon, she was face down on the couch, covering her head
with her hands. After he fired the gun, Mims said to Postlewait: "I know you smell
that, b*tch. Aren't your ears ringing?" Postlewait testified she was "petrified" by this.
Police later found a shell casing in the trash can; Postlewait said Mims had placed it
there.
         {¶13} After the gun was fired, Mims told her to lock the door and that if
someone were to knock, she must hide and not answer it. Postlewait then went
upstairs to try to calm one of her daughters. Mims came upstairs and knocked
everything off of Postlewait's dresser, jumped on her bed, lifted her shirt and bit her
breast in front of the four-year-old child. Postlewait was treated at the emergency
room for her injury and a picture of the injury was admitted into evidence.
         {¶14} After Postlewait settled her daughter upstairs, she and Mims returned
downstairs. Postlewait said she did everything she could to keep Mims calm and to
make him believe everything was fine, in the hopes that he would leave her alone.
Mims continued to be loud and aggressive and she was still afraid. At some point
during the night, Mims made it known that he wanted to have sex with her and she
said she permitted it in order to make him think everything was fine and so that he
would calm down. Postlewait stated that she did not call the police at any point during
this evening because Mims was following her everywhere and she was fearful of
what he would do if he saw her call the police. Later in the night, Mims threw a cell
phone at the victim which hit her in the leg before it shattered. This caused her injury,
                                                                                 -4-


which required treatment at the emergency room; a photograph of this injury was
admitted into evidence. Mims also threw children's toys at her. The whole ordeal
lasted nine or ten hours.
       {¶15} Eventually, Postlewait was able to contact her friend Ashley Parsons,
who came to the house. Postlewait rode a bus to Parsons' house with her three
children. Mims accompanied them for part of the bus ride; he initially put the gun in
Postlewait's diaper bag and later held it between his legs as Postlewait, Parsons, and
the children exited the bus. When they arrived at Parsons' house, they called the
police. Postlewait said she was still upset at that point and was crying hysterically.
       {¶16} Several phone calls between Mims and Postlewait, which occurred
while Mims was jailed for the instant offenses, were played to the jury during trial and
transcribed by the court reporter so as to be included in the trial transcript. During
these calls, Mims asked Postlewait to change her story and commit perjury. He also
admitted he bit Postlewait's breast.
       {¶17} On cross, Postlewait admitted that on the night of the incident herein,
she had consumed between four and six shots of alcohol. She also agreed that Mims
left her home to go to the store in the morning following the incident and yet she did
not call the police or lock Mims out of her house. Postlewait admitted that she was
untruthful to police in the past; that she switched seats with Mims during a traffic stop
and "took a DUI for him."
       {¶18} Ashley Parsons testified that she was not 100 percent certain that she
saw Mims with a gun that day. She admitted she had developed a friendship with
Mims' brother since the incident, but claimed it was not affecting her testimony. The
prosecutor presented her with her prior statements to police and her grand jury
testimony where she stated unequivocally that she saw Mims with a gun that day.
       {¶19} The State also presented the testimony of Officer George Shreve. He
testified that a search was conducted of the apartment where Mims was staying
(pursuant to consent of the other occupant), but that no guns or drugs were found.
Ed Lulla of Ohio BCI then testified about the science of gunshot residue testing and
                                                                               -5-


explained that the agency would not perform a test if more than two hours had
elapsed since the alleged shooting.
       {¶20} Yorkville Police Chief John Morelli testified that Parsons' statement to
police immediately after the incident "absolutely" differed from her trial testimony. He
also noted that Mims' brother was in the courtroom during the trial observing Parson
as she testified.
       {¶21} Further, Morelli testified that Postlewait was distraught, "crying,
shaking, just incoherent, really[,]" when he arrived at Parsons' with the other officers
in response to the incident. Morelli said Parsons seemed "pretty upset," as well.
       {¶22} Morelli was the one who found the shell casing in the trash at
Postlewait's house. In her basement, he also discovered bullet fragments. He
admitted police could not definitively find where the round entered the floor. Morelli
was present for the interrogation of Mims. He said it was recorded, but that there was
a problem with the audio on the file and that the part where Mims admitted to having
a firearm was not playable.
       {¶23} The State then rested and Mims made a Crim.R. 29 motion for
acquittal, which was overruled by the trial court. The defense declined to present
witnesses. Out of the presence of the jury, the trial court advised Mims of his right to
take the stand and his right to remain silent. Mims elected not to testify.
       {¶24} After considering all of the evidence, the jury found Mims guilty of two
counts of having a weapon while under a disability, R.C. 2923.13(A)(2) and (A)(3),
and one count of menacing by stalking,              R.C. 2903.211(A)(1) and with the
specification that while committing that offense Mims had a deadly weapon, to wit, a
firearm, under his control. R.C. 2903.11B)(2)(f).
       {¶25} Following a sentencing hearing, the trial court merged the two weapons
charges, and the State elected to have the trial court sentence Mims on the first
weapons charge, count one (R.C. 2923.13(A)(2)).
       {¶26} After considering, among other things, the purposes and principles of
sentencing under R.C. 2929.11 and the seriousness and recidivism factors under
                                                                                -6-


R.C. 2929.12, and after making findings relative to R.C. 2929.13 and R.C.
2929.14(C)(4), the trial court sentenced Mims to a prison term of 36 months on the
weapons charge and 18 months on the aggravated menacing charge to run
consecutive to one another for an aggregate prison term of 54 months. The trial court
imposed 3 year discretionary term of post-release control and granted Mims 91 days
of jail-time credit.
       {¶27} Mims filed a timely notice of appeal on June 27, 2014. Appointed
appellate counsel filed a no merit brief, pursuant to Anders, supra, 386 U.S. 738.
Mims filed two pro-se briefs, listing a total of four assignments of error. The State
thereafter filed a response brief.
                           Sufficiency and Manifest Weight
       {¶28} Mims' first and third pro-se assignments of error raise similar issues
and will be discussed together. They assert, respectively:

               The State adduced insufficient evidence to support Appellant's
       convictions and that the convictions are contrary to the manifest weight
       of the evidence in violation of his rights under the Sixth and Fourteenth
       Amendments to the United States Constitution, and Article I, Section 10
       of the Ohio Constitution.

               The trial court erred to the prejudice of the Appellant's [sic] and
       committed plain error under Crim.R. 52(B) by overruling Appellant's
       motion for judgment of acquittal.

       {¶29} Mims' third pro-se assignment of error, which challenges the trial court's
decision to overrule his motion for judgment of acquittal, can be construed as a
sufficiency of the evidence argument. Mims also raises sufficiency within his first pro-
se assignment of error.
       {¶30} A challenge to the sufficiency of the evidence tests whether the state
has properly discharged its burden to produce competent, probative, evidence on
                                                                               -7-


each element of the offense charged." State v. Petefish, 7th Dist. No. 10 MA 78,
2011–Ohio–6367, ¶ 16. Thus, sufficiency is a test of adequacy. State v. Thompkins,
78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). Whether the evidence is legally
sufficient to sustain a verdict is a question of law. Id. In reviewing the record for
sufficiency, the relevant inquiry is whether, after viewing the evidence in a light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt. State v. Smith, 80 Ohio
St.3d 89, 113, 684 N.E.2d 668 (1997).
      {¶31} Conversely, "[w]eight of the evidence concerns the inclination of the
greater amount of credible evidence, offered in a trial, to support one side of the
issue rather than the other." (Emphasis sic.) State v. Thompkins, 78 Ohio St. 3d 380,
387, 678 N.E.2d 541 (1997). A conviction will only be reversed as against the
manifest weight of the evidence in exceptional circumstances. Id. This is so because
the triers of fact are in a better position to determine credibility issues, since they
personally viewed the demeanor, voice inflections and gestures of the witnesses.
State v. Hill, 75 Ohio St. 3d 195, 204, 661 N.E.2d 1068 (1996); State v. DeHass, 10
Ohio St. 2d 230, 231, 227 N.E.2d 212 (1967).
      {¶32} Thus, an appellate court must review the entire record, weigh the
evidence and all reasonable inferences and determine whether, in resolving conflicts
in the evidence, the jury clearly lost its way and created such a manifest miscarriage
of justice that the conviction must be reversed and a new trial ordered. Thompkins at
387. However, "[w]hen there exist two fairly reasonable views of the evidence or two
conflicting versions of events, neither of which is unbelievable, it is not our province
to choose which one we believe." State v. Dyke, 7th Dist. No. 99 CA 149, 2002–
Ohio–1152, *2, citing State v. Gore, 131 Ohio App. 3d 197, 201, 722 N.E.2d 125 (7th
Dist.1999). Under these circumstances, the verdict is not against the manifest weight
and should be affirmed.
      {¶33} Mims was convicted of two counts of having weapons under a disability,
one under R.C. 2923.13(A)(2) and the other under R.C. 2929.13(A)(3) which provide,
                                                                                -8-


respectively:

       (A) Unless relieved from disability under operation of law or legal
       process, no person shall knowingly acquire, have, carry, or use any
       firearm or dangerous ordnance, if any of the following apply:
       (2) The person is under indictment for or has been convicted of any
       felony offense of violence or has been adjudicated a delinquent child for
       the commission of an offense that, if committed by an adult, would have
       been a felony offense of violence.
       (3) The person is under indictment for or has been convicted of any
       felony offense involving the illegal possession, use, sale, administration,
       distribution, or trafficking in any drug of abuse or has been adjudicated
       a delinquent child for the commission of an offense that, if committed by
       an adult, would have been a felony offense involving the illegal
       possession, use, sale, administration, distribution, or trafficking in any
       drug of abuse.

R.C. 2923.13(A)(2) and (A)(3).
       {¶34} Mims was also convicted of one count of menacing by stalking under
R.C. 2903.211(A)(1), which provides:

                No person by engaging in a pattern of conduct shall knowingly
       cause another person to believe that the offender will cause physical
       harm to the other person or cause mental distress to the other person.
       In addition to any other basis for the other person's belief that the
       offender will cause physical harm to the other person or the other
       person's mental distress, the other person's belief or mental distress
       may be based on words or conduct of the offender that are directed at
       or identify a corporation, association, or other organization that employs
       the other person or to which the other person belongs.
                                                                                  -9-


       {¶35} The offense was elevated to a fourth-degree felony pursuant to the
following specification:

               Menacing by stalking is a felony of the fourth degree if any of
       the following applies: * * *
              (f) While committing the offense under division (A)(1) of this
       section or a violation of division (A)(3) of this section based on conduct
       in violation of division (A)(1) of this section, the offender had a deadly
       weapon on or about the offender's person or under the offender's
       control. Division (B)(2)(f) of this section does not apply in determining
       the penalty for a violation of division (A)(2) of this section or a violation
       of division (A)(3) of this section based on conduct in violation of division
       (A)(2) of this section.

R.C. 2903.211(B)(2)(f).
       {¶36} First, with regard to the weapons charges, there was more than
sufficient evidence presented to support the convictions. Postlewait testified that
Mims possessed a gun during the incident. Mims himself admitted to police that he
possessed a gun. Certified copies of Mims' felony convictions that precluded him
from possessing a firearm were admitted into evidence without objection. The
weapons convictions were not against the manifest weight of the evidence; there was
overwhelming evidence of Mims' guilt.
       {¶37} With regard to the menacing by stalking, and the specification,
Postlewait testified that Mims repeatedly threatened her with a gun over a nine to ten
hour period and stated that she was "petrified." Viewing the evidence in the light
most favorable to the prosecution, there was sufficient evidence to support this
conviction.
       {¶38} Further, the menacing by stalking conviction with the specification is not
against the manifest weight of the evidence. The jury was in the best position to view
the credibility of the witnesses. See State v. Hill, 75 Ohio St. 3d at 204. Further,
                                                                                 - 10 -


Postlewait's extensive testimony about the incident was corroborated by physical
evidence, namely photographs of her injuries, the shell casing found in the trash and
the bullet fragments found in the basement. Police also described her demeanor that
morning as distraught, crying, and shaking. Based upon the evidence admitted at
trial, as outlined above, the jury did not lose its way in convicting Mims of this offense
either. Accordingly, Mims' first and third pro-se assignments of error are meritless.
                         Ineffective Assistance of Counsel
       {¶39} In his second pro-se assignment of error, Mims asserts:

              Appellant was denied effective assistance of counsel at trial in
       violation of his rights under the Sixth and Fourteenth Amendments to
       the United States Constitution, and Article I, section 10 of the Ohio
       Constitution.

       {¶40} To establish ineffective assistance of counsel, a criminal defendant
must show that counsel's performance was deficient and that the deficient
performance prejudiced the defense so as to deprive the defendant of a fair trial.
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984);
State v. Bradley, 42 Ohio St. 3d 136, 142, 538 N.E.2d 373 (1989). To demonstrate
prejudice, "[t]he defendant must show that there is a reasonable probability that, but
for counsel's unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence
in the outcome." Strickland at 694. The defendant bears the burden of proving
counsel's alleged ineffectiveness, since Ohio law presumes a licensed attorney is
competent. State v. Calhoun, 86 Ohio St. 3d 279, 289, 714 N.E.2d 905 (1999). If a
defendant cannot show how counsel's errors undermined the reliability of the court's
decision, there is no basis for finding that his right to counsel has been violated. State
v. Hancock, 108 Ohio St. 3d 57, 2006–Ohio–160, 840 N.E.2d 1032, ¶ 109; Strickland
at 693.
       {¶41} Mims fails to point to any specific incident where trial counsel was
                                                                                 - 11 -


ineffective. His brief makes very vague and general allegations. Upon review of the
record, counsel was constitutionally effective. Accordingly, Mims' third pro-se
assignment of error is meritless.
                                     Sentencing
       {¶42} In his fourth and final pro-se assignment of error, Mims asserts:

               Whether the trial court's sentence imposed on appellant was
       clearly and convincingly contrary to law and/or an abuse of its
       discretion.

       {¶43} The Ohio Supreme Court recently resolved the question of what
standard of review to apply to felony sentences challenged on appeal: "Applying the
plain language of R.C. 2953.08(G)(2), * * * an appellate court may vacate or modify a
felony sentence on appeal only if it determines by clear and convincing evidence that
the record does not support the trial court’s findings under relevant statutes or that
the sentence is otherwise contrary to law." State v. Marcum, Slip Opinion 2016-Ohio-
1002, ¶ 1.
       {¶44} Here, Mims was afforded his allocution rights pursuant to Crim.R.
32(A)(1); the trial court asked him directly if he had anything to say before it
pronounced sentence. The trial court properly notified Mims that upon his release he
could be subject to a discretionary post-release control term of up to three years and
notified him about the ramifications of violating post-release control. R.C. 2967.28(C).
       {¶45} The trial court properly imposed jail-time credit of 91 days along with
future custody days while the defendant awaits transportation to the state penal
institution.
       {¶46} The trial court correctly merged the two weapons charges since they
stemmed from possession of the same weapon and same set of circumstances. The
State elected to have the trial court sentence Mims on the first weapons charge,
count one. The sentence for the two remaining charges, 54 months, fell within the
permitted range (12 to 54 months) for a third-degree felony and a fourth-degree
                                                                                 - 12 -


felony. R.C. 2929.14(A)(3)(b).
       {¶47} Mims' main argument is that the trial court allegedly failed to state that it
considered and weighed the various factors required by R.C. 2929.12 when imposing
his sentence. This argument is wholly meritless. As an initial matter, contrary to
Mims' contentions, "it is not required that the sentencing court state on the record at
the sentencing hearing that it has considered these statutes." State v. Bellard, 7th
Dist. No. 12 MA 97, 2013–Ohio–2956, ¶ 11. "[E]ven in the case of a completely silent
record—no mention of the factors in the entry or the hearing—this court has held that
'it will be presumed that the trial court considered the relevant factors in the absence
of an affirmative showing that it failed to do so unless the sentence is strikingly
inconsistent with the applicable factors.' " Id., quoting State v. James, 7th Dist. No. 07
CO 47, 2009–Ohio–4392, ¶ 50 (citation omitted). See also State v. Parsons, 7th Dist.
No. 12 BE 11, 2013–Ohio–1281, ¶ 12.
       {¶48} Moreover, here the trial court provided an extensive on-record analysis
of the sentencing factors contained in R.C. 2929.12.
       {¶49} The imposition of a prison sentence, as opposed to a community
control sanction for the fourth-degree felony was proper. R.C. 2929.13(B)(1)(a)
provides in relevant part:

              Except as provided in division (B)(1)(b) of this section, if an
       offender is convicted of or pleads guilty to a felony of the fourth or fifth
       degree that is not an offense of violence or that is a qualifying assault
       offense, the court shall sentence the offender to a community control
       sanction of at least one year's duration if all of the following apply:
              (i) The offender previously has not been convicted of or pleaded
       guilty to a felony offense.

       {¶50} Here, Mims was convicted of several prior felonies, and thus community
control was not mandatory. See also State v. Esmail, 7th Dist. No. 11 CO 35, 2013–
Ohio–2165, ¶ 35.
                                                                               - 13 -


       {¶51} R.C. 2929.13(B)(1)(b) goes on to state in relevant part:

              The court has discretion to impose a prison term upon an
       offender who is convicted of or pleads guilty to a felony of the fourth or
       fifth degree that is not an offense of violence or that is a qualifying
       assault offense if any of the following apply:
              (i) The offender committed the offense while having a firearm on
       or about the offender's person or under the offender's control.
              (ii) If the offense is a qualifying assault offense, the offender
       caused serious physical harm to another person while committing the
       offense, and, if the offense is not a qualifying assault offense, the
       offender caused physical harm to another person while committing the
       offense.

R.C. 2929.13(B)(1)(b)(i) and (ii).
       {¶52} During the sentencing hearing, the trial court made the following
findings:

              THE COURT: All right. Now, since the menacing by stalking is a
       felony of the fourth degree then I have to consider a couple other
       factors.
              You had prior - - previously been convicted of a felony offense
       and, therefore, I do not find that a community control sanction would be
       appropriate.
              I do find that you did commit the offense while having a firearm
       on or about your person and that in committing the offense you
       attempted to cause or made an actual threat of physical harm and that
       you did that with a deadly weapon.
              So, I'm going to find that a prison sentence is appropriate in each
       of these two cases.
                                                                               - 14 -


       {¶53} Finally, the imposition of consecutive sentences was proper. Based on
R.C. 2929.14(C)(4), a trial court is required to make three findings before imposing
consecutive sentences: 1) consecutive sentences are necessary to protect the public
from future crime or to punish the defendant; 2) consecutive sentences are not
disproportionate to the seriousness of the defendant's conduct and the danger the
defendant poses to the public; and 3) one of three alternative findings set out in
subsections, namely that: a) the defendant was under post-release control, specified
statutory community control, or awaiting trial or sentencing; b) the offenses were
committed during a course of conduct and the harm was so great/unusual that a
single term does not reflect the seriousness of the defendant's conduct; or c) the
defendant's criminal history demonstrates the need to protect the public from future
crime by the defendant. R.C. 2929.14(C)(4).
       {¶54} Recently, in State v. Bonnell, 140 Ohio St. 3d 209, 2014–Ohio–3177, 16
N.E.3d 659, the Supreme Court of Ohio held that the findings supporting consecutive
sentences must be made both at the sentencing hearing and in the entry. Bonnell at
¶ 37. However, a trial court need not state reasons to support its findings nor is it
required to use any "magic" or "talismanic" words, so long as it is apparent that the
court conducted the proper analysis. State v. Jones, 7th Dist. No. 13 MA 101, 2014-
Ohio-2248, ¶ 6; see also Bonnell at ¶37. Post-Bonnell, we may liberally review the
entirety of the sentencing transcript to discern whether the trial court made the
requisite findings. Bonnell at ¶29. However, as demonstrated by the outcome in
Bonnell—the Supreme Court reversed and remanded Bonnell's sentence because
the trial court failed to make a proportionality finding—there are limits to that
deference. Bonnell at ¶ 33-34. After a reviewing court determines the findings have
been made, the court "must also determine whether the record contains evidence in
support of the trial court's findings." State v. Correa, 7th Dist. 13 MA 23, 2015-Ohio-
3955, ¶ 76, citing Bonnell at ¶29.
       {¶55} Here the trial court stated the following during the sentencing hearing:

              Now, then I'm also going to find that as to the menacing by
                                                                               - 15 -


       stalking that that is the worst form of the offense.
              I'm going to consider the length of time that this went over, from
       late - - it was around midnight or something till [sic] the early hours of
       the morning and finally when she left to get on the bus, that there was
       serious physical harm which was caused which was the gash in her leg
       which required emergency room treatment and the bite on her breast
       which required treatment as well and that you fired a firearm in close
       proximity with young children in the residence. Therefore, I think that
       was the worst form of the offense.
              I'm also going to find that consecutive sentences are necessary
       because I'm going to find that you have an extensive criminal history,
       that you have served at least three prior prison terms, that you really
       have not accepted responsibility for your actions and that no single term
       is - - would adequately reflect the seriousness of your offense.

       {¶56} The sentencing entry states the following:

              Further, the Court finds that consecutive sentences are
       necessary to protect the public, to punish the defendant, are not
       disproportionate and the harm inflicted (mentally and physically) is so
       great that a single term does not adequately reflect the seriousness of
       the conduct and, further, that the defendant's criminal history (as
       reflected above) shows that such is needed to protect the public.

       {¶57} The trial court made sufficient consecutive sentence findings, see R.C.
2929.14(C)(4) and (C)(4)(b), and the record supports those findings. Accordingly, for
all of the above reasons, Mims' sentence was not contrary to law, and his fourth and
final pro-se assignment of error is meritless.
                                 Independent Review
       {¶58} Since this case is before this court pursuant to a no merit brief and
                                                                                - 16 -


subsequently pro-se appellate briefs, we are required, pursuant to Anders, 386 U.S.
738, to thoroughly and independently review the record to determine that counsel
made a diligent effort to find an appealable, nonfrivolous issue. See also Toney, 23
Ohio App. 2d 203.
       {¶59} There were no pretrial issues. Further, Mims was brought to trial well
within the time specified by R.C. 2945.71(C)(2) and (E). He was arrested and tried
within the 90 day time-frame, even before accounting for potential tolling events.
There were no errors regarding jury selection, evidentiary rulings, or jury instructions,
nor was there any prosecutorial misconduct.
       {¶60} The pro-se assignments of error and any related issues are meritless,
as discussed above. For the foregoing reasons, counsel's motion to withdraw is
granted, and the judgment of the trial court is affirmed.

Donofrio, P. J., concurs.

Waite, J., concurs.